UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3081 Dreyfus Appreciation Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Appreciation Fund, Inc. March 31, 2011 (Unaudited) Common Stocks97.8% Shares Value ($) Consumer Discretionary9.3% Christian Dior 293,500 41,315,942 McDonald's 1,294,700 98,513,723 McGraw-Hill 657,000 a 25,885,800 News, Cl. A 2,212,308 a 38,848,128 News, Cl. B 166,900 3,107,678 Target 1,284,100 64,217,841 Walt Disney 800,000 34,472,000 Consumer Staples27.6% Altria Group 2,673,700 a 69,596,411 Coca-Cola 2,500,000 165,875,000 Estee Lauder, Cl. A 317,900 a 30,632,844 Kraft Foods, Cl. A 1,200,568 37,649,813 Nestle, ADR 1,921,150 110,427,702 PepsiCo 1,009,300 65,009,013 Philip Morris International 2,923,700 191,882,431 Procter & Gamble 1,667,300 a 102,705,680 Wal-Mart Stores 1,159,100 a 60,331,155 Walgreen 1,722,200 69,129,108 Whole Foods Market 157,500 a 10,379,250 Energy22.6% Chevron 1,467,400 157,642,782 ConocoPhillips 1,406,700 112,339,062 Exxon Mobil 2,668,598 224,509,150 Occidental Petroleum 896,600 93,685,734 Royal Dutch Shell, ADR 1,151,800 a 83,920,148 Total, ADR 1,234,900 a 75,291,853 Financial5.6% Berkshire Hathaway, Cl. A 322 b 40,346,600 Franklin Resources 300,000 37,524,000 HSBC Holdings, ADR 418,166 a 21,660,999 JPMorgan Chase & Co. 1,858,400 85,672,240 Health Care10.1% Abbott Laboratories 1,351,300 a 66,281,265 Intuitive Surgical 91,200 a,b 30,411,552 Johnson & Johnson 1,815,900 107,592,075 Medtronic 709,500 27,918,825 Merck & Co. 1,034,000 34,132,340 Novo Nordisk, ADR 258,500 32,371,955 Roche Holding, ADR 1,008,400 36,251,980 Industrial4.2% Caterpillar 612,500 68,201,875 General Electric 1,877,400 37,641,870 United Technologies 376,600 31,879,190 Information Technology12.0% Apple 424,200 b 147,812,490 Automatic Data Processing 672,800 34,521,368 Intel 3,014,500 60,802,465 International Business Machines 525,000 a 85,611,750 QUALCOMM 302,000 16,558,660 Texas Instruments 1,552,200 53,644,032 Materials6.4% Air Products & Chemicals 225,000 20,290,500 Freeport-McMoRan Copper & Gold 1,451,200 80,614,160 Praxair 550,100 55,890,160 Rio Tinto, ADR 764,200 a 54,349,904 Total Common Stocks (cost $2,086,223,761) Other Investment1.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $62,223,000) 62,223,000 c Investment of Cash Collateral for Securities Loaned3.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $103,954,123) 103,954,123 c Total Investments (cost $2,252,400,884) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At March 31, 2011, the value of the fund's securities on loan was $101,373,517 and the value of the collateral held by the fund was $103,954,123. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 31, 2011, the aggregate cost of investment securities for income tax purposes was $2,252,400,884. Net unrealized appreciation on investments was $1,149,126,742 of which $1,161,399,314 related to appreciated investment securities and $12,272,572 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Consumer Staples 27.6 Energy 22.6 Information Technology 12.0 Health Care 10.1 Consumer Discretionary 9.3 Materials 6.4 Financial 5.6 Money Market Investment 5.1 Industrial 4.2 † Based on net assets. See notes to financial statements. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the fund's investments: Level 2 - Other Level 1 - Unadjusted Significant Observable Level 3 -Significant Assets ($) Quoted Prices Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 2,779,760,020 - - Equity Securities - Foreign+ 455,590,483 - - Mutual Funds 166,177,123 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Appreciation Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2011 By: /s/ James Windels James Windels Treasurer Date: May 24, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
